Citation Nr: 0501729	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-29 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1992 to 
August 2000. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

Issues not on appeal

In an April 2004 rating decision, the RO denied the veteran's 
claims of entitlement to an increased disability rating for 
psychosis with bipolar features and depression, entitlement 
to an increased disability rating for gastroesophageal reflux 
disorder with irritable bowel syndrome, entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability, and entitlement to a non 
service-connected pension.  To the Board's knowledge, the 
veteran has not filed a notice of disagreement as to that 
rating decision.  Therefore, those issues are not currently 
in appellate status.


REMAND

The record reflects that the veteran failed to report for a 
personal hearing before a Decision Review Officer (DRO) at 
the RO in December 2003.  In December 2004, in response to VA 
correspondence, the veteran requested a video hearing before 
a Veterans Law Judge.  



Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

VBA should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge, in accordance with applicable 
law.  A copy of the notice scheduling of 
the hearing should be placed in the 
veteran's VA claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




